Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I in response/amendment is acknowledged. The requirement is still deemed proper and is therefore made FINAL.  
And Applicant’s election with traverse of species a  is also acknowledged, in which the examiner currently rescinds the species requirement.  The requirement is still deemed proper and is therefore made FINAL.   

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.       

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claim 2 is indefinite for respectively reciting ‘wherein the reflective surface uses total internal reflection’ to reflect the light into the optical fiber, as the surface by itself is a scatter of the light and it is not clear what is an element that causes “internal reflection” used by the surface? thus making the scope of the claims indefinite.
Claim 6-7 are indefinite for respectively reciting ‘multiple channels’ without linking to any elements of the base claim 1 as what these channels are and what are their functions, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being  by “Vancoill” et. al. US 20050147353 A1.   .
Regarding claims 1-10, , Vancoil teaches an optical data transmission system (see figs. 1-12; and at least pa. 0003-0005 optical transmitting and receiving/transceiver with optical frequency and a sample data shown in fig. 4) comprising
 a reflective surface (44, 46) that reflects light into an optical fiber 10 and that includes deliberately formed defects that degrade an optical quality of the reflective 

    PNG
    media_image1.png
    300
    408
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    292
    385
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    450
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    439
    628
    media_image4.png
    Greyscale


surface (see at least figs 8-10 and 6A-6C and at least pa. 0041-0042 in which  some of the light is scattered or absorbed to attenuate an amount of optical power coupled into the optical fiber (see at least figs. 8-10 and 6A-C and parag.0027, 0025-0027 and 0041-0042; wherein the defects/roughened surfaces are deliberately formed to attenuate an amount of light through scattering by the rough surface).

2. The optical data transmission system of claim 1, wherein the reflective surface uses total internal reflection to reflect the light into the optical fiber (see fig. 8 and see at least pa. 0030).  
3. The optical data transmission system of claim 1, wherein the reflective surface includes an optical coating (see at least pa. 0049, 0005).  
4. The optical data transmission system of claim 1, wherein the reflective surface includes dots (see pa. 0027; using sand blasting or grinding or face milling “dots” are inherently formed on the surface).   
5. The optical data transmission system of claim 4, further comprising an optical block; wherein the dots are made of a material with an index of refraction that matches or substantially matches an index of refraction of the optical block (see the roughened surfaces formed in block surface figs. 6-10 having the same refractive index).  
6. The optical data transmission system of claim 1, further comprising multiple channels (see fig. see 8).    
7. The optical data transmission system of claim 6, wherein at least two channels of the multiple channels have different attenuation levels (see fig. 8 and see fig. 3-4).  
8. The optical data transmission system of claim 1, further comprising an “optical engine” including an optical block; wherein the reflective surface is on the optical block (see at least fig. 8).  
9. The optical data transmission system of claim 8, wherein the optical block is included in a transmitter (see at least fig. 8).   
10. The optical data transmission system of claim 8, wherein the optical block is included in a transceiver (see at least fig. 8).     
 13. The optical data transmission system of claim 8, wherein the light passes through the optical block (see figs. 6-8).  
14. The optical data transmission system of claim 1, wherein the deliberately formed defects are included in an intersection region between the light and the reflective surface (see at least fig. 8).    
16. The optical data transmission system of claim 14, wherein the deliberately formed defects are arranged in a “regular array” in the intersection region (see fig. 8).  
17. The optical data transmission system of claim 1, wherein the optical power coupled into the optical fiber is reduced to a predetermined level (see fig. 4 and 8, as predetermined level is calculated, and see pa. 0031 of fig. 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Vancoill” et. al. US 20050147353 A1.  
Regarding claims 1, Vancoil teaches an optical data transmission system (see figs. 1-12) comprising a reflective surface that reflects light into an optical fiber and that includes deliberately formed defects that degrade an optical quality of the reflective surface so that some of the light is scattered or absorbed to attenuate an amount of optical power coupled into the optical fiber.
	However, with respect to the embodiment of figs. 9-10 is silent on the defects on the surfaces of the surface 44/46 to scatter light.  Though such limitation is arguably inherent as a roughened surface such as sand blasting or grinding would scatter light, nonetheless, such statement is taught with respect to figs. 6A-4C  (parag.0027, 0026-0027)
Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Vancoli’s embodiment using the teachings of another  embodiment in order to produce an optical transmission system with desired level of output optical power. 
Regarding claim 1, Vancoil teaches an optical data transmission system (see figs. 1-12; and at least pa. 0003-0005 optical transmitting and receiving/transceiver with optical frequency and a sample data shown in fig. 4) comprising
 a reflective surface (44, 46) that reflects light into an optical fiber 10 and that includes deliberately formed defects that degrade an optical quality of the reflective 

    PNG
    media_image1.png
    300
    408
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    292
    385
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    450
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    439
    628
    media_image4.png
    Greyscale

surface (see at least figs 9-10 and 6A-6C and at least pa. 0041-0042 in which  some of the light is scattered or absorbed to attenuate an amount of optical power coupled into the optical fiber (see at least figs. 8-10 and 6A-C and parag.0027 and 0041-0042; wherein the defects/roughened surfaces are deliberately formed to attenuate an amount of light through scattering by the rough surface).

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  Vancoil and the motivation are incorporated herein in rejection of the following claims as follows: 
2. The optical data transmission system of claim 1, wherein the reflective surface uses total internal reflection to reflect the light into the optical fiber (see fig. 8 and see at least pa. 0030).  
3. The optical data transmission system of claim 1, wherein the reflective surface includes an optical coating (see at least pa. 0049, 0005).  
4. The optical data transmission system of claim 1, wherein the reflective surface includes dots (see pa. 0027; using sand blasting or grinding or face milling “dots” are inherently formed on the surface).   
5. The optical data transmission system of claim 4, further comprising an optical block; wherein the dots are made of a material with an index of refraction that matches or substantially matches an index of refraction of the optical block (see the roughened surfaces formed in block surface figs. 6-10 having the same refractive index).  
6. The optical data transmission system of claim 1, further comprising multiple channels (see fig. see 8).    
7. The optical data transmission system of claim 6, wherein at least two channels of the multiple channels have different attenuation levels (see fig. 8 and see fig. 3-4).  
8. The optical data transmission system of claim 1, further comprising an “optical engine” including an optical block; wherein the reflective surface is on the optical block (see at least fig. 9-10).  
9. The optical data transmission system of claim 8, wherein the optical block is included in a transmitter (see at least fig. 8).   
10. The optical data transmission system of claim 8, wherein the optical block is included in a transceiver (see at least fig. 8).    
	With respect to claim 12, however, Vancoil does not expressly teach wherein the light does not pass through the optical block. Nonetheless, Vancoil states that based on measured intensity of the output light beam the predetermined attenuator may be an integrally formed surface with a predetermined degree of roughness that is formed in a single operation  (see pa. 0047).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Vancoli’s an embodiment using the reflective attenuating surface on the surface of the block without passing through the optical block in order to simplify optical operation through optical reflection/scattering to  produce an optical transmission system with a desired level of output optical power. 
13. The optical data transmission system of claim 8, wherein the light passes through the optical block (see figs. 6-8).  
14. The optical data transmission system of claim 1, wherein the deliberately formed defects are included in an intersection region between the light and the reflective surface (see at least fig. 8).    
	With respect to claim 15 and 16, however, Vancoil does not expressly teach that the defects are uniform or are formed in a “regular array” in the intersection region.  Nonetheless,  Vancoil states that These defects/roughness can be formed on a surface with differently created surface  roughness/defects with experimentation to determine degree of roughness and attenuation through sand blasting, electro-discharge machining (EDM), turning, face-milling, ion or charged particle etching and surface grinding. Details of these operations can be found in "Manufacturing Technology Volumes 1 and 2", published by Addison Wesley Longman Limited, 1998. Other material-removing surface roughening operations may be used to roughen the surface 44, 46. And further multiple portions of the surface 44, 46 may be roughened  (See pa. 0027).  Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Vancoli’s defect surface with uniformly formed defects through machining and multiple portions as “array” for reflection/scattering to  produce an optical transmission system with a desired level of output optical power. 
17. The optical data transmission system of claim 1, wherein the optical power coupled into the optical fiber is reduced to a predetermined level (see fig. 4 and 8, as predetermined level is calculated, and see pa. 0031 of fig. 8).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20040012771 A1
US 20090261240 A1
US 20170371111 A1
US 20060013553 A1
US 20050281053 A1
US 20060110123 A1
US 20020196821 A1
US 20080002753 A1
US 20040264881 A1
US 20080049798 A1
US 20030223726 A1
US 20050237602 A1
US 20110075965 A1
US 20050147353 A1
US 20030210222 A1
US 20110080642 A1
US 20080304004 A1
US 20190094475 A1
US 20110141048 A1
US 20030094433 A1
US 20140299752 A1
US 20160341903 A1
US 20120235036 A1
US 20020114362 A1
US 20120155803 A1
US 20200409000 A1
US 20110057204 A1
US 20130114078 A1
US 20120163754 A1
US 20100295063 A1
US 20130155723 A1
US 20100265974 A1
US 5541057 A
US 9470857 B2
US 4733067 A
US 4736100 A
US 6834069 B1
US 4692003 A
US 4737896 A
US 5727111 A
US 9325445 B2
US 7083610 B1
US 9784670 B1
US 6396069 B1
US 5550063 A
US 4733065 A
US 5101389 A
US 20160178516 A1
US 20080165539 A1
US 20030026582 A1
US 20030043321 A1
US 20140365158 A1
US 20120133928 A1
US 20130209745 A1
US 20070183716 A1
US 20060068512 A1
US 20100271443 A1
US 20080177169 A1
US 20090251741 A1
US 20080123106 A1
US 20140092377 A1
US 20050024614 A1
US 20110122737 A1
US 5665982 A
US 10345542 B2
US 5838504 A
US 5900935 A
US 5877858 A
US 5175780 A
US 9151916 B2
US 5155372 A
US 7852474 B2
US 5552272 A



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883